

Exhibit 10.03

GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
NOTICE OF PERFORMANCE- BASED RESTRICTED STOCK UNIT AWARD
GRANT NUMBER:         


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
meanings in this Notice of Restricted Stock Unit Award (the “Notice”).
Name:
[NAME]

Address:
c/o Green Dot Corporation, 3465 E. Foothill Blvd., Pasadena, CA 91107

You ( you or “Participant”) have been granted an award of Restricted Stock Units
(“RSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“RSU Agreement”).
Number of RSUs:
[MAXIMUM NUMBER] ([TARGET NUMBER])        

Date of Grant:
March 25, 2016                        

Vesting Commencement Date:
N/A                                

Expiration Date:
The date on which settlement of all RSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the RSU
Agreement, the RSUs will vest in accordance with the schedule set forth on
Exhibit A.

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the RSU Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the RSUs pursuant to this Notice is earned only by continuing service
as an Employee, Director or Consultant of the Company. You also understand that
this Notice is subject to the terms and conditions of both the RSU Agreement and
the Plan, both of which are incorporated herein by reference. Participant has
read both the RSU Agreement and the Plan.
PARTICIPANT
GREEN DOT CORPORATION

Signature:
        By:    

Print Name:
[NAME]        Its:     







--------------------------------------------------------------------------------




GREEN DOT CORPORATION
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
2010 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units) (the
“Agreement”).
You have been granted Restricted Stock Units (“RSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.
1.Settlement. Settlement of RSUs shall be made (i) within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice or
(ii) by March 15th of the year following the Performance Period. Settlement of
RSUs shall be in Shares.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested RSUs, Participant shall have no ownership of the Shares
allocated to the RSUs and shall have no right dividends or to vote such Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4.    No Transfer. The RSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.
5.    Termination. If Participant’s service Terminates for any reason, all
unvested RSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such RSUs shall immediately terminate. In case of any dispute as
to whether Termination has occurred, the Committee shall have sole discretion to
determine whether such Termination has occurred and the effective date of such
Termination.
6.    U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the RSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the RSU, Participant will include in income the fair market
value of the Shares subject to the RSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Further, an RSU may be considered a deferral of
compensation that may be subject to Section 409A of the Code. Section 409A of
the Code imposes special rules to the timing of making and effecting certain
amendments of this RSU with respect to distribution of any deferred
compensation. You should consult your personal tax advisor for more information
on the actual and potential tax consequences of this RSU.
7.    Acknowledgement. The Company and Participant agree that the RSUs are
granted under and governed by the Notice, this Agreement and the provisions of
the Plan. Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the RSUs subject to all
of the terms and conditions set forth herein and those set forth in the Plan and
the Notice.
8.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.




--------------------------------------------------------------------------------




9.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
10.    Governing Law; Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Agreement, (ii) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
11.    Recoupment.    This Policy is subject to the terms and conditions of any
of the Company’s applicable recoupment or clawback policies (as previously
adopted, and as may be amended or restated from time to time).  Notwithstanding
the foregoing, the Company may, in its sole discretion, implement any recoupment
or clawback policies or make any changes to any of the Company’s existing
recoupment or clawback policies, as the Company deems necessary or advisable in
order to comply with applicable law or regulatory guidance (including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act).
12.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this RSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.






--------------------------------------------------------------------------------




Exhibit A
Vesting Schedule
Performance-Based Restricted Stock Unit (“PRSU”) Grant
[NAME] PRSU Grant, dated March 25, 2016


Terms not otherwise defined in this Exhibit A shall have the meaning ascribed to
them in the Plan or the form of agreement underlying each PRSU grant, as
applicable.


The Shares subject to the PRSU shall vest in four (4) equal installments based
upon achievement of the applicable targets as set forth in the EPS Table below
for Earnings Per Share for the Performance Period. The determination of whether
such Earnings Per Share target has been satisfied will be made by the Company’s
Compensation Committee of the Board (with such determination to be made not
later than March 15, 2017).


EPS Table



Earnings Per Share Target
Percentage Target PRSUs to Vest
Less than 93.5% of Goal*
0%
93.5% of Goal*
50%
97.0% of Goal*
75%
100% of Goal*
100%
103.5% of Goal*
125%
107.5% of Goal*
150%

____
* Rounded to the nearest cent


Upon achieving the applicable Earnings Per Share Target (as determined and
certified by the Company’s Compensation Committee) in the EPS Table above,
twenty-five percent (25%) of the Percentage Target PRSUs shall vest upon the
date of certification by the Company’s Compensation Committee of the Earnings
Per Share generated by the Company for the Performance Period, and the remaining
seventy-five percent (75%) of the Shares subject to the PRSU shall vest ratably
over the next three years on each December 31 such that all Shares subject to
the PRSU shall be fully vested on December 31, 2019 (subject to your continued
employment (but in each case subject to the Company’s Corporate Transaction
Policy (which may then be in effect)).


If the Earnings Per Share Target is less than 93.5% of Goal or you are not
employed by the Company as of the end of the Performance Period, then no Shares
subject to this PRSU shall vest and all unvested PRSUs shall be forfeited to the
Company forthwith, and all rights of Participant to the PRSU shall immediately
terminate.


Notwithstanding the foregoing, in the event of a Corporate Transaction prior to
completion of the Performance Period the PRSU shall convert to a time-based
vesting schedule with any then unvested and nonforfeited PRSUs vesting ratably
on each December 31 (subject to your continued employment (but in each case
subject to the Company’s Corporate Transaction Policy (which may then be in
effect)). The number of PRSUs that shall convert to a time based vesting
schedule upon a Corporate Transaction shall be the Target PRSUs.


Definitions/Principles


“Earnings Per Share” will be calculated as non-GAAP EPS (as defined below) and
shall exclude the impact of Shares repurchased by the Company in calendar year
2016.


“Earnings Per Share Target” is the applicable dollar amount derived from the
calculation in the EPS Table above.






--------------------------------------------------------------------------------




“Goal” means the amount of non-GAAP EPS that the Compensation Committee
determined on the Date of Grant as the goal under this PRSU and has communicated
to the Participant upon notifying the Participant of this PRSU award.


“Non-GAAP EPS” means GAAP net income for the year ending December 31, 2016
reflected in Green Dot’s consolidated statements of income excluding (i)
employee stock-based compensation expense, (ii) amortization of acquired
intangibles, (iii) change in fair value of contingent consideration, (iv)
transaction costs, (v) impairment charges, (vi) amortization of deferred
financing costs, (vii) costs and expenses incurred in connection with proxy
contests and similar engagements and (viii) other income and expense that the
Committee Compensation determines are not reflective of ongoing operating
results, each tax effected using the Company’s year-to-date effective tax rate,
divided by the diluted weighted-average shares issued and outstanding for the
year ending December 31, 2016 reflected in Green Dot’s consolidated statements
of income after giving effect to the assumed conversion of weighted-average
shares of preferred stock for that period.
   
“Percentage Target PRSUs” means the Target PRSUs multiplied by the percentage
set forth in the EPS Table above in the column captioned “Percentage Target
PRSUs to Vest” that corresponds to the Earnings Per Share Target that the
Company’s Compensation Committee determines and certifies as provided above. To
the extent the Compensation Committee determines and certifies that the Earnings
Per Share generated by the Company for the Performance Period is in between
Earnings Per Share Targets, the percentage to be used to calculate the
Percentage Target PRSUs shall be determined by the Compensation Committee
through interpolation.


“Performance Period” means January 1, 2016 through December 31, 2016.


“Target PRSUs” means the number of shares of Common Stock associated with the
PRSU grant as determined by the Compensation Committee, and as set forth in the
notice of grant as being the “target” number of PRSUs.




